Citation Nr: 9933551	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  92-13 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to increased evaluation for disability of the 
left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the September 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
assignment of an increased evaluation for service-connected 
disability of the left leg and foot; and a November 1991 
decision denying service connection for a skin condition and 
headaches.

The rating decision of September 1991 also denied increased 
evaluations for the veteran's service-connected disabilities 
involving his right eye, scar condition, right arm and 
forearm, right leg and foot, and a nervous condition.  In his 
October 1991 notice of disagreement and his February 1992 
appeal, the veteran specifically expressed his disagreement 
with the decisions involving headaches, a skin rash, and left 
lower extremity.  In a separate decision of January 1993, the 
Board granted the veteran's claim of service connection for 
retained metallic foreign bodies of the right side of the 
face, which included his claim of service connection for 
headaches.  Therefore, the remaining issues before the Board 
are service connection for a skin disorder and an increased 
evaluation for disability of the left lower extremity.  

The case was previously before the Board in January 1993 and 
November 1996 when it was remanded for further evidentiary 
development.  



FINDINGS OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a chronic 
skin disorder was present in service or is otherwise related 
to military service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a chronic skin disorder.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for complaints, 
findings, or diagnosis related to a skin disorder.  

The report of a VA examination conducted in May 1971 
reflected no complaints or findings related to a skin 
disorder.  

Service department medical records dated in February 1980 
show the veteran was seen for complaints of rash on his back, 
chest and face, which had reportedly begun the previous 
evening.  The assessment was urticaria.  

When the veteran was seen in March 1983 for an Agent Orange 
examination, he had no particular complaints.  It was noted 
he had seborrheic dermatitis and used Valisone as needed.  
When he was seen for unrelated complaints in November 1983 he 
also requested a refill of Valisone.  

VA outpatient treatment records dated in July 1984 state that 
the veteran requested a renewal of his Valisone prescription 
for a skin condition.  It was recorded that he was a patient 
with a diagnosis of chloracne secondary to Agent Orange.  

In March 1986 the veteran was again provided a regular refill 
of Valisone for a skin rash, which he reportedly had since 
1970, and which was said to be spreading to the face.  The VA 
examiner noted dermatitis on the trunk, arms and face.  The 
assessment was eczema.  In March and April 1988 the veteran 
was treated for symptoms diagnosed as seborrheic dermatitis.  

VA nursing notes dated in May 1990 show that when the veteran 
was hospitalized for unrelated symptoms, it was recorded that 
his skin was intact, indicating the absence of skin eruptions 
or rash.  

When the veteran was seen in January 1992 he complained of a 
long standing facial rash since coming back from Vietnam in 
1970.  He was seen on multiple occasions from February 1992 
to February 1993 for symptoms assessed as seborrheic 
dermatitis.  

When the veteran testified at a personal hearing before the 
Board in October 1992 he indicated that he noted a skin rash 
on his chest when he was seen at a VA medical facility in the 
mid 1970's.  He later stated that the onset was in 1971 or 
1972, and also testified that it should be noted that he was 
treated for a skin condition as early as 1970.  

When he testified at a second hearing before the Board in 
August 1996 the veteran dated the onset of his skin rash from 
1971 to 1972, indicating that the time period was after 
separation from service when he was seen at a VA facility 
around the time of his first VA examination.  He was 
reportedly told he was beginning to develop a rash.  Since 
that time the symptoms had been recurrent, easing in the 
winter and flaring up again when the weather became warm.  
The veteran also indicated that he had considered applying 
for service connection on the basis of exposure to herbicide 
agents, but believed he was required to show total disability 
and he also considered the paper work too complicated.  

On VA examination conducted in October 1998 the veteran 
reported that when he returned from Vietnam, both sides of 
his face became discolored and the discoloration had 
continued since 1970.  During the summer months the 
depigmented areas of his face flared up and became itchy.  
The tenderness of his skin reportedly made it difficult to 
shave.  He was not receiving treatment for the disorder at 
the time of examination.  Physical examination revealed no 
ulceration, exfoliation, or crusting, and no systemic or 
nervous manifestations.  The diagnosis was skin discoloration 
with depigmented skin rashes on the face which flared up in 
the summer, chronic and recurrent.

An additional VA dermatological examination was conducted in 
February 1999.  The veteran had a hyperpigmented patch on his 
face.  It was noted he claimed that he first saw the rash on 
returning from Vietnam in 1970.  The condition was reportedly 
exacerbated (itching and redness) by heat.  Objective 
examination disclosed scaly, well demarcated, greasy plaques 
in the scalp, annular ones on the chest, and cheeks with 
scale and erythema.  The diagnosis was seborrheic dermatitis.  
After reviewing the veteran's claims folder the examiner 
commented that the veteran did not have a diagnosis of 
chloracne or any skin disorder other than seborrheic 
dermatitis.  

Entitlement to Service Connection for a Skin Disorder 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  Where a 
veteran served for 90 days or more during a period of war, or 
peacetime after December 31, 1946, a chronic, tropical or 
prisoner-of-war disease, or a disease associated with 
exposure to certain herbicides agents listed in 38 C.F.R. §  
3.309 (1998) will be presumed to have been incurred in 
service, under the circumstances outlined in 38 U.S.C.A. 
§§ 1112, 1113, 1116 (West 1991 & 1997); even though there is 
no evidence of such disease during service.  38 U.S.C.A. 
§§ 1101,1112, 1113, 1116 (West 1991 & 1997); 38 C.F.R. 
§§ 3.307(a), 3.309 (1998).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when; (1) a chronic disease 
manifests itself and is identified as such in service (or 
within an applicable presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during an applicable presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence 
relates the symptomatology to the veteran's present 
condition.  Rose V. West, 11 Vet. App. 169 (1998); Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  Lay testimony may be 
used to show service connection by continuity of 
symptomatology, as well as to show a nexus between the 
continuity of symptomatology and the present disability when 
"such a relationship is one as to which a lay person's 
observation is competent." Savage, 10 Vet. App. at 497. 

Each disabling condition as shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visiting in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are satisfied: 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, porphyria cutanea tarda, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcoma, other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), acute and subacute 
peripheral neuropathy and prostate cancer. 38 C.F.R. 
§§ 3.307, 3.309(e)(1998). 
.
These presumptive diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne or porphyria cutanea tarda, and acute or 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a) (6) 
(ii) (1998).  In addition to the presumptive provisions, the 
veteran is not precluded from establishing service connection 
with proof of actual direct causation by herbicide exposure.  
Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 1994).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v.  
Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the appellant's service connection claim 
is not well grounded.  To sustain a well grounded claim, the 
claimant must provide evidence demonstrating that the claim 
is plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet.App. 19 (1993).  A well-grounded claim is one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy  
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet.App.  359 (1995).  In order 
for a claim for service connection to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence.)  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown,  7 Vet.App. 498 (1995).  

The record in this case demonstrates a current skin disorder, 
diagnosed as seborrheic dermatitis.  However, the medical 
records reveal no evidence or even a reference to a skin 
disorder noted during active service, nor does the veteran 
make any claim in this regard.  He contends the first 
manifestations of rash were noted shortly after separation 
from service, but no complaints or findings related to a skin 
disorder are reflected in the report of his first VA 
examination which was conducted in May 1971.  In fact the 
first medical evidence indicating symptoms of skin disorder, 
assessed as urticaria, date from 1980, nearly ten years after 
the veteran was discharged from active service.  At that time 
the veteran indicated his symptoms had onset the prior 
evening. 

Although the evidence indicates that the veteran had service 
in Vietnam during the Vietnam Era, and he contends that he 
was exposed to herbicide agents, the veteran's currently 
diagnosed disorder, seborrheic dermatitis, is not among the 
diseases for which a presumption of service connection is 
provided and there is no medical evidence of a nexus between 
that condition and any symptoms or events during service to 
include reported exposure to herbicide agents.  Although 
evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, the exception to this principle is where the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet.App. 19, 21 (1993).  
This exception applies to the lay assertions by the veteran 
suggesting that there is an etiological link between current 
symptoms diagnosed as seborrheic dermatitis and exposure to 
herbicides during service, because lay persons (i.e., persons 
without medical training or expertise) are not competent to 
offer opinions concerning medical causation.  Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 

The record as a whole reveals no medical evidence or opinion 
of a nexus between the currently diagnosed skin disorder and 
active service.  In the absence of competent supporting 
evidence, the veteran has not presented a plausible claim for 
service connection for seborrheic dermatitis. 

Although treatment records dated in 1984 stated the veteran 
had chloracne related to Agent Orange exposure, the notation 
relates to a time well past the applicable presumptive period 
of one year, and it is not possible to determine whether the 
notation reflects more than transcription of a history 
reported by the veteran. See Brock v. Brown, 10 Vet. App.155 
(1997); LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  
Moreover, at the time of the veteran's current claim, the 
pertinent medical evidence specifically rules out the 
presence of chloracne.  In the absence of a current 
diagnosis, a claim based on service connection for a skin 
disorder identified as chloracne also lacks the essential 
elements of a plausible claim. Brock v. Brown, 10 Vet. App. 
at 163-164.  Accordingly, without competent, supporting 
medical evidence, the veteran's claim for service connection 
for a skin disorder must be denied as not well-grounded.  

Although the Board acknowledges the service representative's 
request for an additional dermatological examination, no 
further development is warranted in the absence of a well 
grounded claim.  


ORDER

The claim for service connection for a skin disorder is 
denied as not well-grounded.


REMAND

With regard to the increased rating claim, the veteran 
carries three service-connected ratings related to injuries 
to the left lower extremity, a 20 percent rating for 
osteomyelitis of the left great toe, a 10 percent rating for 
residuals of gun shot wound to the left leg and foot with 
retained foreign body and fracture of the left toe, and a 
10 percent rating for residuals of gun shot wound to the left 
thigh.  

The September 1991 rating decision denied increased 
evaluation for all of the veteran's service-connected 
disabilities.  His notice of disagreement received in 
September 1991 refers to disability of the left leg, and can 
only fairly be interpreted to encompass residuals of gun shot 
wound of the left leg and foot with retained foreign body and 
fracture of the left toe, and residuals of gun shot wound to 
the left thigh, as well as osteomyelitis.  Nevertheless, only 
one of the three disabilities of the left lower extremity, 
osteomyelitis, has been fully developed on appeal. 

Accordingly, the veteran is entitled to a statement of the 
case and an opportunity to complete his appeal with regard to 
the issues of increased evaluation for residuals of gun shot 
wound to the left leg and foot with retained foreign body and 
fracture of the left toe, and increased rating for residuals 
of gun shot wound of the left thigh. 38 U.S.C.A. § 7105.  
These issues are inextricably intertwined with the issue of 
increased rating for osteomyelitis currently before the 
Board.  Therefore, the additional claims must be developed 
before the Board may proceed with the claim now on appeal. 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Inasmuch as the regulations pertaining to the rating of 
muscle injuries were revised effective July 3, 1997, the 
veteran would be entitled to evaluation of his disabilities 
under either the previously existing regulations or the newly 
amended regulations, - whichever is determined to be more 
favorable in his individual case.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991); VAOPGCPREC. 11-97.  With regard to 
the newly revised rating criteria, the Board notes the recent 
holding of the United States Court of Veteran's Appeals 
(Court) in Rhodan v. West, 12 Vet. App. 55 (1998) that for 
any date prior to the effective date of the amended 
regulations, the Board may not apply the revised schedular 
criteria to a claim.  

Accordingly, the case is REMANDED for the actions listed 
below.  

1.  After conducting any development 
found to be indicated, the RO should 
review the veteran's claim and provide 
him and his representative a statement of 
the case addressing the issues of 
increased rating for residuals of gun 
shot wound to the thigh, and residuals of 
gun shot wound to the left leg and foot 
with retained foreign body and fracture 
of the left toe, along with notice of the 
need to submit a substantive appeal in 
order to complete the appeal of each 
issue.  An appropriate period of time for 
response should be provided.   

2.  In the event that the veteran 
perfects his appeal of the additional 
issues they should be certified to the 
Board for appellate review.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

